 1                                  UNITED STATES DISTRICT COURT
 2
                                         DISTRICT OF NEVADA
3                                                    ***
 4
     UNITED STATES OF AMERICA,                   )
 5                                               )
                            Plaintiff,           )         2: 19-mj-461-EJY
 6
                                                 )
     vs.                                         )         ORDER ALLOWING WRITTEN ENTRY OF
 7
                                                 )         PLEA
 8   RONALD GAYLORD BILES,                       )
                                                 )
 9                          Defendant.           )

10

11
             Based on the pending Stipulation of counsel and good cause appearing, therefore, the
12

13   Court finds that:

14           IT IS THEREFORE ORDERED that the Court will allow the Defendant to enter into

15   written plea negotiations.
16                      10th
            DATED this ____          October
                             day of ______   ,, 20_.
                                                  19
17

18

19
                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28



                                                     - 3
